CaSe: 3218-CV-OOJ_81-|\/|P|\/|-RP DOC #Z 21 Filed: 10/03/18 l Of l Page|D #Z 364

RETURN OF SERV|CE

UNlTED STATES DlSTRICT COURT
District of Mississippi

Case Number: 318 CV 00181 MPM
RP

Plaintiff:

Boyland

vs.

Defendant:

First Franklin, et. al.

For:

Natasha Boyland
4414 Wrenwood Dr
Horn Lake, MS 38637

Received by County Process Service, lnc. on the 10th day of September, 2018 at 12107 pm to be served on
First Franklin, A Division Of Nationa| Bank Of lndiana, 2150 N 1st St #600, San Jose, CA 95131.

l, Stefan Fahrner, do hereby affirm that on the 27th day of September, 2018 at 4:11 pm, l:

l served the within, Summons; Complaint; Amended Complaint, on the listed individual in said action
by hand delivering true copies thereof to the following ;

First Frank|in, A Division Of Nationa| Bank Of lndiana, 2150 N 1st St #600, San Jose, CA 95131,
by serving; Vivian Hanson / authorized to accept
Description of Person Served: Age: 55, Sex: f, Race/Skin Co|or: w, Height: 5-10, Weight: 170, Hair; blk,

G|asses: n

Under penalty of perjury l certify that l am over the age of 18, have no interest in the above action, and am a
Registered Process Server, in good standing, in the State of California, County of Santa Clara.

__,__.\

 

"§tefan Fahrner
PS1676

County Process Service, |nc.
31 E. Julian Street

San Jose, CA 95112

(408) 297-6070

Our Job Serial Number: COP-2018012234

Copynght © 1992-2018 Database Semcas. inc - Process Servers Toolbox V?,Zg

